STATE OF VERMONT

                               ENVIRONMENTAL COURT



                                                         }
Secretary, Vermont Agency of Natural Resources,          }
       Petitioner,                                       }
                                                         }
v.                                                       }      Docket No. 30‐2‐06 Vtec 
                                                         }
Stratton Gardens, LLC,                                   }
       Respondent.                                       }
                                                         }

                   Decision and Order on Application for Intervention

       The Secretary of the Vermont Agency of Natural Resources (the Agency) issued an

Administrative Order in this matter on November 18, 2005.  The Administrative Order

imposed a monetary penalty and required Respondent to stop work on a subdivision until

it had obtained all necessary permits and “all approved stormwater treatment systems and

erosion control measures are in place and functioning.”  An exception to the stop work

order allowed the installation of stormwater controls on lots to which title had passed prior

to the issuance of the Administrative Order.  The parties agree that the project does not

require either an Act 250 permit or any municipal permit.

       Respondent entered an appearance; however, the parties requested that the hearing

on the merits of the matter be postponed as they were in negotiations  and were working

on preparation of an Assurance of Discontinuance to resolve the matter.  Respondent has

filed for bankruptcy, so that any payment of money in connection with resolution of this

environmental violation must first be approved by the Bankruptcy Court.  The Bankruptcy

Court hearing is scheduled for Tuesday, May 16, 2006.

       Joel Lutzker and Christine Lutzker, owners of one of the eight lots already sold in

                                             1
the  subdivision,  have  moved  to  intervene  in  the  Environmental  Court  proceeding,

pursuant to 10 V.S.A. §8012(d) and V.R.E.C.P. 4(d)(3).  We held an in‐person hearing on

May 11, 2006 to enable the parties to present evidence, if they wished to do so,  as well as

to make their arguments as to whether the Lutzkers are adequately represented by the

existing parties.

       All that would be before the Court, if the Administrative Order were to go forward

to  trial,  would  be  whether  there  was  a  violation,  and,  if  so,  what  penalty  would  be

appropriate and whether work should stop until Respondent had applied for and obtained

the required permits.  

       Any  application  for  any  required  permit  would  not  be  before  the  Court  in  this

proceeding; rather, the Lutzkers and any other interested parties would be able to comment

on such a permit application during the administrative application process, and to appeal

it to this Court in the future if they qualify as aggrieved parties and were dissatisfied with

some aspect of the decision.  10 V.S.A. §8503(a)(1)(E).

       Just as the Agency could have negotiated an Assurance of Discontinuance with

Respondent in advance of and instead of issuing the Administrative Order, the Agency

remains  free  to  withdraw  the  Administrative  Order  and  to  negotiate  an  Assurance  of

Discontinuance with Respondent without regard to any other potential party.  Once an

Assurance of Discontinuance is presented to the Court, 10 V.S.A. §8007, rather than  §8012,

governs the procedure before the Court.  There is no provision for intervention in relation

to an Assurance of Discontinuance under §8007; rather, it is for the Office of Attorney

General, rather than any potentially aggrieved parties, to challenge the sufficiency of an

Assurance of Discontinuance to carry out the purposes of the Uniform Environmental

Enforcement Act (10 V.S.A. Ch. 201). 10 V.S.A. §8007(c).

       If the Administrative Order were to go forward, we would at that time determine

whether the Lutzkers qualify for party status to provide evidence and legal arguments only

                                                2
in relation to the sufficiency of the Administrative Order.  10 V.S.A. §8012(d).  To the extent

their concern with the penalty is that it should instead be spent on others of Respondent’s

financial obligations, such issues may be more usefully presented to the Bankruptcy Court

in tomorrow’s hearing.  We note that if this Court were considering the penalty de novo

in the Administrative Order case, we could be limited to considering the statutory penalty

factors in 10 V.S.A. §8010(b),  as informed by the factors in §8001.

         Accordingly, the Lutzkers’ motion to intervene is denied at the present time, without

prejudice  to  its  renewal  if  the  anticipated  settlement  through  an  Assurance  of

Discontinuance does not occur and the matter is set for trial, or if the anticipated settlement

through  an  Assurance  of  Discontinuance  is  offered  to  this  Court  in  settlement  of  the

Administrative Order, without the concurrent dismissal of the underlying Administrative

Order.

         To assist the Lutzkers in keeping track of the Environmental Court proceedings, we

will put them on the service list for court documents as an informational party, and request

the other parties to send them a courtesy copy of any Assurance of Discontinuance (and/or

any withdrawal of the Administrative Order) for their information.




         Done at Berlin, Vermont, this 15th day of May, 2006.




                              _________________________________________________
                                    Merideth Wright 
                                    Environmental Judge




                                               3